Jfourtl) Court of


                                       September 09. 2013


                                       No. 04-12-00750-CR


                                          Kwaku Agyin,
                                            Appellant

                                                v.




                                       The Slate of Texas.
                                             Appellee

                                Trial Court Case No. 2012CR0469


                                         () IIDER

        The Court has reviewed the reeord and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid ii in determining the legal and
(actual issues presented in the appeal. See TEX. R. Api1. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on Tuesday,
October 08. 2013. to the following panel: Chief Justice Stone. Justice Marion, and Justice
Alvarez.   All parties will be notified of the Court's decision in this appeal in accordance with
Ti-ix.R. Ait. P. 48.


        Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. Sec Te.v R. Ait. P. 39.8.   Such a motion should be filed within ten (10)
days from the dale of this order.


        Il is so ORDERED on Monday. September 09, 2013.


                                                                0
                                                             Catherine Stone. Chief Justice

                                                                           /                  /
        IN WITNESS WHEREOF, I have hereunto set my hand and affixed ihe sal of the
court on this Monday. September 09, 2013.

                                                                                          L
                                                              '&itft I-:, .rlotte. Cerk